McMurray, Presiding Judge.
This is a slip and fall case. Plaintiff Spann was a nurse’s aid at the defendant hospital who supplemented her income by working as a private duty aid or nurse and was doing so at the time of her injury. Plaintiff appeals from the grant of summary judgment in favor of defendant. Held:
Plaintiff was walking down a corridor towards the cafeteria when she fell and opined that the fall occurred because the floor was too slick due to improper application of wax. In premises liability cases, the true ground of liability is the proprietor’s superior knowledge of the perilous condition and the danger therefrom to persons going upon the property. While a recovery may be permitted when the perilous condition is known to the owner or occupant and not known to the person injured, no recovery is permitted when the person injured has equal or superior knowledge of the perilous condition. Westbrook v. M & M Supermarkets, 203 Ga. App. 345 (1) (416 SE2d 857); Little v. Liberty Savings Bank, 191 Ga. App. 732, 733 (382 SE2d 734).
In the case sub judice, the uncontroverted evidence clearly demonstrates plaintiff’s equal, if not superior, knowledge, that the floors in the hospital were slick due to excess wax. Plaintiff deposed that she had been walking the floors of the hospital for 12 years and in that time she had repeatedly complained of the slick floors to her coworkers, observed excessive wax being applied to the floor, had slipped on previous occasions, and knew of others who had slipped on the floor, including at least one incident resulting in significant injury. In view of plaintiff’s equal or superior knowledge of the hazard, there was no error in the grant of defendant’s motion for summary judgment.

Judgment affirmed.


Beasley, P. J., and Cooper, J., concur.

*495Decided April 5, 1993 —
Reconsideration denied April 19, 1993
Custer & Custer, Henry C. Custer, for appellant.
Alexander & Vann, William U. Norwood III, for appellee.